Citation Nr: 1812396	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The denial of the Veteran's claim was based on the negative opinion of the August 2013 VA examiner who opined that the Veteran's hearing loss was not related to the conceded in-service acoustic trauma.  The examiner's entire rationale was:  "The medical records provided contain entrance and exit exams from the military, which show hearing thresholds to be within normal limits upon exit from military service."  This rationale is inadequate.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding negative nexus opinion may not be based solely on "normal" discharge examination").    

The most recent statement of the case was issued in March 2014 and the record contains additional VA treatment records related to the Veteran's hearing loss which records are as recent as September 2016.  All pertinent, outstanding VA treatment records should be obtained and associated with the electronic claims file.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent outstanding treatment records from VA medical facilities, including any such records from the Puget-Sound VA Health Care System from September 2016 to the present, and associate them with the electronic claims file.

2.  The entire claims file should be reviewed by the examiner who examined the Veteran in August 2013 (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.

After reviewing the record, the examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his conceded in-service acoustic trauma?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  It is not sufficient to base an opinion on a normal audiological examination at the Veteran's discharge.  Moreover, the apparent threshold shifts during service (compare February 1966 and November 1968 audiology results) should be discussed.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After completing any additional development deemed necessary, readjudicate the appellant's claim of entitlement to service connection for bilateral hearing loss.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




